                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )              CASE NO. 1:19-cr-10074 JDB
                                          )
vs.                                       )
                                          )              18 U.S.C. § 242
NATHANIEL GRIFFIN,                        )
                                          )
              Defendant.                  )


                                AMENDED INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                       COUNT ONE

      On or about the 1st day of February, 2019, in the Western District of Tennessee,
the Defendant,

                                  NATHANIEL GRIFFIN,

then a Correctional Officer at the Northwest Correctional Complex (”NWCX”), while acting
under color of law, willfully deprived R.T., an inmate at NWCX, of the right, secured and
protected by the Constitution and laws of the United States, to be free from cruel and
unusual punishment by a person acting under color of law. Specifically, the defendant
repeatedly struck R.T. without legal justification, resulting in bodily injury to R.T. All in
violation of 18, United States Code, Section 242.

                                                         DATE:________________


                                                         _______________________
                                                         D. MICHAEL DUNAVANT
                                                         UNITED STATES ATTORNEY


                                                         s/ David Pritchard
                                                         David Pritchard
                                                         Assistant United States Attorney


                                                         s/Rebekah Bailey
                                                         Rebekah Bailey
                                                         Trial Attorney
                                                         U.S. D.O.J., Civil Rights Division
